        Case
         Case1:20-cv-04160-JGK
              1:20-cv-04160-JGK Document
                                 Document43-1
                                          44 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page11ofof22




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC                            Case No. 1:20-CV-04160-JGK

                              Plaintiffs,

       v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                              Defendants.


                      [PROPOSED] REVISED SCHEDULING ORDER


       After reviewing the Letter Motion dated April 2, 2021 and for good cause shown, the

Court hereby orders that the following schedule will govern this civil action:


 Deadline to complete document productions                    Friday, June 18, 2021

 Deadline to exchange privilege logs                          Wednesday, June 30, 2021

 Deadline to complete fact depositions (close of fact         Friday, September 24, 2021
 discovery)

 Deadline to complete expert reports: issues on which each Friday, October 29, 2021
 party bears the burden of proof

 Deadline to serve rebuttal expert reports: issues on which Friday, December 10, 2021
 each party does not bear the burden of proof, but not
 limited to responding to the opening reports. Any
 response to the opening reports must be contained in the
 rebuttal reports, however.




                                                1
        Case
         Case1:20-cv-04160-JGK
              1:20-cv-04160-JGK Document
                                 Document43-1
                                          44 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page22ofof22




 Deadline to serve reply reports. Reply reports are limited   Monday, January 10, 2022
 to responding to the rebuttal reports.

 End of all discovery                                         Friday, January 21, 2022

 Deadline for dispositive motions                             Tuesday, February 22, 2022

 Briefs in opposition to dispositive motions due              Thursday, March 31, 2022

 Reply briefs in further support of dispositive motions due Friday, April 22, 2022


SO ORDERED.

         April 6
Dated: _________________, 2021                                /s/ John G. Koeltl
                                                               Honorable John G. Koeltl
                                                              United States District Judge




                                                   2
